IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 KENNETH TAGGART,                              : No. 7 MM 2021
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 DEUTSCHE BANK NATIONAL TRUST                  :
 COMPANY AS TRUSTEE FOR MORGAN                 :
 STANLEY ABS CAPITAL I INC. TRUST              :
 2007-HE2, MORTGAGE PASS-THROUGH               :
 CERTIFICATES, SERIES 2007-HE2 C/O             :
 SPECIALIZED LOAN SERVICING, LLC               :
 AND THE HONORABLE JEFFREY                     :
 TRAUGER IN HIS CAPACITY AS JUDGE,             :
                                               :
                     Respondents               :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2021, the Petition for Writ of Mandamus is

DENIED. The Prothonotary is DIRECTED to strike the name of the jurist from the caption.